StarTek, Inc.
2013 SALES COMMISSION PLAN





[a2013salescommissionp_image1.jpg]2013 SALES COMMISSION PLAN
1.0
PURPOSE AND OBJECTIVE

1.1.
The StarTek, Inc. (“StarTek”) 2013 Sales Commission Plan (the “Plan”) sets forth
the eligibility and payment terms for Commissions for Plan participants (each a
“Participant”). The Plan is designed to support the objective of generation of
revenue from new and existing clients through the use of commission payments
along with incentives for performance against certain StarTek strategic
initiatives.

2.0
PLAN EFFECTIVE DATE

2.1.
The Plan will be effective January 1, 2013 until amended, replaced or terminated
by StarTek (the “Plan Period”) whichever is later. StarTek reserves the right,
in its sole discretion, to terminate or amend the Plan at any time.

3.0
DEFINITIONS

3.1.
A “Qualifying New SOW” means a statement of work (“SOW”) or contract that is (i)
signed during the Plan Period by both StarTek and a Qualifying New Client, (ii)
substantially the result of the Participant’s efforts (as determined in the sole
discretion of StarTek), and (iii) a source of new or additional revenue for
StarTek. Qualifying New SOWs shall not include letter agreements, memoranda of
understanding, interim agreements, letters of intent and like documents and
agreements, or any unwritten understanding, agreement or modification of any
kind.

3.2.
A “Qualifying New Client” means a company (or its predecessor by merger or
otherwise) (i) from whom StarTek has not, either directly or indirectly,
previously earned revenue, as determined by StarTek’s SVP of Sales in his sole
discretion (a “New Client”), or (ii) which is an existing or past client of
StarTek and has been identified as a potential source of significant additional
revenue and designated in accordance with Section 4.3 below.

3.3.
An “Existing Client” means any company other than a Qualifying New Client.

3.4.
“Quota” means that annual contract value assigned to each participant in this
2013 Sales Commission Plan as the level of achievement required as set out in
Appendix B.

3.5.
“Assigned Sales Executive” is the sales executive designated by the SVP Sales in
their sole discretion to receive commissions from a specific qualifying SOW.


1



--------------------------------------------------------------------------------

StarTek, Inc.
2013 SALES COMMISSION PLAN



3.6.
For purposes of this Plan, “Cause” means (i) Employee’s incompetence or failure
or refusal to perform satisfactorily any duties reasonably required of the
Employee by StarTek; (ii) Employee’s violation of any law, rule or regulation
(other than traffic violations, misdemeanors or similar offense) or
cease-and-desist order, court order, judgment, regulatory directive or
agreement; (iii) the Commission or omission of or engaging in any act or
practice which constitutes a material breach of the Employee’s fiduciary duty to
StarTek, involves personal dishonesty on the part of the Employee or
demonstrates a willful or continuing disregard for the best interests of
StarTek; or (iv) the Employee’s engaging in dishonorable or disruptive behavior,
practices or acts which would be reasonably expected to harm or bring disrepute
to StarTek, its business or any of its customers, employees, or vendors.

4.0
ELIGIBLE NEW BUSINESS

4.1.
With respect to all New Clients, thirty-six months after the signing of the
first Qualifying SOW with such New Client, that client ceases to be a Qualifying
New Client. Any SOW or contract signed after this thirty-six month period with
that client is not a Qualifying New SOW unless expressly designated as such
under Sections 4.2 or 4.3, and therefore, unless eligible for a Commission on
Qualifying SOW’s, no Commissions shall be paid under Section 6.0 of this plan.

4.2.
Notwithstanding the foregoing, a New Client may continue to be designated as a
Qualifying New Client for more than twelve months if so designated by the SVP of
Sales in his sole discretion.

4.3.
A Participant may not receive a Commission with respect to an Existing Client
unless such Participant has been designated a Client Relationship Manager in
writing by SVP of Sales.

5.0
COMMISSION PAYMENTS FOR ELIGIBLE BUSINESS

5.1.
The Participant must be the Assigned Sales Executive to receive commissions for
an SOW.

5.2.
In the event two or more Participants are otherwise eligible for a Commission
under this Plan for a particular SOW, the Commission will be split among them in
the manner determined by the SVP of Sales in his discretion, at the time the
Qualifying New SOW is signed.

5.3.
Commissions are earned and calculated during the Plan Period based on the actual
revenue collected pursuant to an SOW. Commissions are earned and are payable
monthly based upon the percentages indicated on Exhibit A and under the
following conditions:

5.3.1.
Commissions will be paid for collected revenue from each Qualifying New SOW
during the two year period following first invoice of the program.

5.3.2.
For ease of administration, commissions will be calculated and paid using the
billed revenue from client invoices instead of actual collected revenue.
Commissions are not considered earned until StarTek has received payment net of
offsets or penalties from the Qualifying New Client for services rendered, in
the form of revenue dollars, from which the Commission is calculated and
advanced. Participant will return to StarTek any commission related to
uncollected revenue.


2



--------------------------------------------------------------------------------

StarTek, Inc.
2013 SALES COMMISSION PLAN



StarTek may, at its sole discretion, reduce future commission payments to the
Participant to account for a situation where invoiced revenue is not collected.
5.4.
In addition, from time to time the SVP of Sales may further incentivize certain
sales through the use of additional commission payments. These further
incentives will be communicated to Participants through notification letters and
such letters will be amendments to this Plan.

5.5.
A Participant is eligible for a Commission under the Plan only if the
Participant is actively employed by StarTek at the time of payment of the
Commission. A Participant who resigns for any reason whatsoever or whose
employment is terminated by StarTek for Cause is not eligible to earn any
further Commissions.

6.0
ADDITIONAL PLAN INFORMATION

6.1.
Commission compensation under this Plan is fully taxable as earned income and
subject to normal withholding guidelines and applicable laws, taxes and
practices.

6.2.
Commission compensation under this Plan will be calculated by StarTek in
accordance with established Plan criteria and forwarded for initial approval by
the SVP of Sales. Once approved by the SVP of Sales, payments will be forwarded
for final approval to either the Chief Financial Officer and/or the Chief
Executive Officer. Either of these officers can designate any Senior Vice
President who is not a Participant in this Plan to act as an approver in their
absence.

6.3.
If a dispute arises about who is responsible for a given SOW or contract, such
responsibility will be determined by the SVP of Sales in his sole discretion. If
it becomes necessary to split or share Commission or bonus payments; or if
unique sales opportunities arise, then determination and authorization for
Commissions or bonuses, if any, will be made by the SVP of Sales.

6.4.
Participant is expected to maintain compliance with StarTek’s policies,
procedures, reporting, requirements, and other tasks as assigned by the SVP of
Sales. If participant is out of compliance, delayed or negligent in completing
the aforementioned tasks, commission payments may be delayed until participant
rectifies the situation and is wholly compliant with the Company’s requirements,
as determined by the the SVP Sales and at his sole discretion.

6.5.
The Participant does not have any right whatsoever to make any material
commitment for or enter into any contract on behalf of StarTek.

6.6.
StarTek reserves the right, in its sole discretion, to modify, suspend, or
eliminate this Plan at any time, with or without notice.

6.7.
StarTek reserves the right to decide, in its absolute discretion, at any time
and from time-to-time, whether to enter, renew, amend extend or terminate any
SOW, contract, proposed contract, and/or contract negotiation, with any client
or prospective client, as well as the terms and conditions under which it will
do so. In addition, if any invoiced item is deemed a “pass through”, meaning it
is priced to have little or no margin for the company, it may be


3



--------------------------------------------------------------------------------

StarTek, Inc.
2013 SALES COMMISSION PLAN



ineligible for commissions. Any decisions related to “pass through” items will
be at the sole discretion of the SVP of Sales.
6.8.
Employment with StarTek is “at will” and may be terminated at any time by either
the Participant or StarTek with or without notice and for any or no reason,
unless the Participant has entered into a written employment agreement with
StarTek modifying the “at will” employment relationship. This Plan is not
intended to alter the “at will” employment relationship.

6.9.
Neither this Plan nor participation in it shall:

a)
Affect the “at will” nature of each Participant’s employment with StarTek.

b)
Provide any assurance of continued employment with StarTek or participation in
the Plan.

c)
Provide any assurance that this Plan or another Commission or bonus plan will be
offered in the future to any Participant.

6.10.
In the event of a dispute between the SVP of Sales and the Participant,
StarTek’s CEO shall have sole authority and discretion to interpret the Plan’s
provisions and applicability and any finding, determination or decision made by
the CEO shall be final and binding with no rights of dispute by the participant.

APPROVALS:
    


/s/Joseph S. Duryea
Joseph S. Duryea
Senior Vice President of Sales & Marketing        


    
/s/Lisa Bullington-Weaver
Lisa Bullington-Weaver
Chief Financial Officer


    
Participant     Date

4



--------------------------------------------------------------------------------

StarTek, Inc.
2013 SALES COMMISSION PLAN







APPENDIX A


2013 Commission Eligibility for Qualifying New SOW’s from Qualifying New Clients


Commission for all Qualifying New SOW’s from Qualifying New Clients will be
equal to 3% of the actual collected revenue under a Qualifying SOW during the
first twelve (12) months (beginning with the date of first invoice) and 2% for
second twelve months (beginning with delivery of the 13th invoice) of the
program and, at the sole discretion of the SVP of Sales, a 1% bonus commission
may be awarded for the third twelve months (beginning with the delivery of the
25th invoice).









5

